Name: 1999/869/EC: Council Decision of 21 December 1999 on the provisional application of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  Europe;  European construction;  international trade
 Date Published: 1999-12-29

 Avis juridique important|31999D08691999/869/EC: Council Decision of 21 December 1999 on the provisional application of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products Official Journal L 336 , 29/12/1999 P. 0026 - 0026COUNCIL DECISIONof 21 December 1999on the provisional application of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products(1999/869/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) the Commission has negotiated on behalf of the Community an agreement in the form of an Exchange of Letters to revise and extend the existing bilateral agreement and protocols on trade in textile products with the Republic of Belarus;(2) this Agreement in the form of an Exchange of Letters should, considering the provisions on increases of quotas in 1999, be applied on a provisional basis as soon as possible before the end of 1999, after publication of this Decision in the Official Journal, pending the completion of procedures required for conclusion, subject to reciprocal provisional application by the Republic of Belarus,HAS ADOPTED THIS REGULATION:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products shall be applied on a provisional basis, pending its formal conclusion and subject to reciprocal provisional application of the Agreement by the Republic of Belarus(1).The text of the Agreement is attached to this Decision.Article 2This Decision shall be published in the Official Journal of the European Communities.It shall enter into force the day after its publication in the Official Journal.Done at Brussels, 21 December 1999.For the CouncilThe PresidentT. HALONEN(1) The date from which provisional application will become effective will be published in the Official Journal of the European Communities, C series.